Citation Nr: 1751874	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-33 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Prior to April 5, 2016, entitlement to an initial assignment of a disability rating in excess of 30 percent, and beginning April 5, 2016, entitlement to assignment of a disability rating in excess of 50 percent.  

2.  Prior to April 5, 2016, entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 in the United States Army.  Of note, the Veteran was awarded a Bronze Star and a Combat Infantryman Badge for his service, among other service medals and decorations.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2010 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of procedural background, the Veteran initially applied for service connection for PTSD in August 2010.  The RO granted service connection for PTSD and assigned an initial disability rating of 30 percent beginning August 23, 2010.  The Veteran filed a notice of disagreement to the initial rating.  During the pendency of the appeal the RO granted an increase in rating to 50 percent and granted a TDIU beginning April 5, 2016.  Because less than the maximum available benefit for a schedular rating was awarded for the entire period on appeal, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran waived a hearing before the Board in his December 2012 substantive appeal, via a VA Form 9. 

Also during the pendency of the appeal, the Veteran applied for a TDIU.  See March 2011 and June 2013 statements.  The claim for entitlement to a TDIU was denied by the RO in a December 2013 rating decision.  The Veteran did not file a notice of disagreement to this decision, but the Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim when TDIU is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of TDIU prior to April 5, 2016, is before the Board for appellate consideration as the issue continues to be raised.  However, entitlement to a TDIU beginning April 5, 2016, has already been awarded by the RO.  

FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, since the beginning of the claim on appeal and throughout, his PTSD symptoms most nearly have resulted in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2.  For the rating period on appeal prior to April 5, 2016, the Veteran's service-connected PTSD rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1110, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Prior to April 5, 2016, the criteria for a TDIU have been met.  38 U.S.C. 
§§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claim for PTSD - Analysis

The Veteran is in receipt of a 30 percent disability rating for PTSD for the rating period on appeal prior to April 5, 2016, and a 50 percent rating thereafter, under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in June 2017; therefore, the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, the GAF scores assigned remain relevant for consideration for some portions of this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the relevant evidence of record, the Veteran began attending psychotherapy at VA beginning in September 2010.  The October 2010 mental health intake assessment report indicated that the Veteran reported auditory hallucinations of his deceased friend calling his name.  See also October 2010 statement.  Additionally, the Veteran reported drinking two to twelve beers per day to cope with his PTSD symptoms.  He had been married three times and had three children.  He reported having no hobbies.  The Veteran reported sleeping four to five hours per night and experienced depressed mood, anhedonia, decreased energy, and increased irritability.  The VA psychiatrist noted the Veteran did not report symptoms of mania or paranoia.   The VA psychiatrist assigned the Veteran a GAF score of 55 and noted the Veteran experienced clinically significant distress or impairment of social, occupational, or other important areas of functioning.  

Additionally, in a September 2010 alcohol and PTSD screening, the Veteran reported experiencing little to no pleasure in doing things, nightmares, avoidance, constantly vigilance, startling easily, and feeling numb and detached from others nearly every day.  

The Veteran completed a series of individual therapy sessions between September 2010 and March 2011.  The Veteran's symptoms manifested generally with difficulty in concentration, difficulty with short term memory, avoidance of public places such as grocery stores and restaurants, hypervigilance, and loss of appetite.  The Veteran was generally oriented to time, place, person, and purpose.  His thought content was normal and no perceptual disturbances or gross cognitive confusion were exhibited.  The Veteran's thinking and speech were generally within normal limits.  The Veteran did not report suicidal or homicidal ideations.  The Veteran was consistently assigned a GAF score of 55 in VA individual and group therapy records from this time period.  

The Veteran was afforded a VA compensation examination in 2010.  The examiner described the Veteran as clean and neatly groomed.  His speech was clear and he was cooperative with normal affect.  The examiner noted the Veteran's PTSD symptoms include trouble falling or staying asleep, difficulty concentrating, recurrent intrusive distressing recollections of his combat experience, recurrent distressing dreams, exaggerated startle response, avoidance of crowds and places, markedly diminished interest and participation in activities, feeling detached and estranged from others, and hypervigilance. The examiner also noted that the Veteran was experiencing clinically significant distress or impairment in social, occupational or other areas of functioning.  

Further, the 2010 examiner noted the Veteran's PTSD symptoms were chronic and frequent, as he experienced symptoms daily.  The Veteran's sleep impairment caused exhaustion that interfered with his daytime activities.  The Veteran denied experiencing hallucinations, obsessive or ritualistic behavior, or panic attacks.  He also did not report suicidal or homicidal ideations.  He described his relationship with his spouse as good.   He reported that he has no current friends and watches television as his only hobby.  The examiner noted the Veteran's psychosocial function status was impaired.  Nevertheless, the VA examiner opined that the Veteran exhibited occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  A GAF score of 61 was assigned.  

The Veteran requested a TDIU rating in a March 2011 statement in support of claim.  The Veteran indicated that his symptoms related to PTSD and depression were increasing in severity and that he was unable to work because of his PTSD symptoms, to include depression, anxiety, avoidance, sleep deprivation, irritability, and emotional numbing.  

Additionally the Veteran's spouse, A.O., submitted a letter in March 2011 in support of the claim.  A.O. credibly reported that, although the Veteran was found competent to manage his finances, the Veteran did not pay or deal with their finances because his lack of concentration caused him to become overwhelmed.  A. O. also reported that the Veteran has refused to attend family holiday gatherings in the past because there were too many people.  The Veteran attended a Christmas party with his spouse in December 2010 for the first time in many years but had to leave after only 20 minutes.  See also December 2010 VA treatment records.  A. O. reports that when they have friends or family to their house, the Veteran will almost immediately retreat to their bedroom.  Further, A. O. reports the Veteran stays home most of the time, watching television or sitting on the front porch, alone.  A. O. reported the Veteran was depressed, short tempered, moody, and upset.  

The Veteran reported his mental health was poor in February 2012 VA individual therapy treatment records.  The Veteran's spouse was recently diagnosed with a medical condition which required him to do more errands outside the house and accomplishing these tasks was difficult.  The Veteran was also being treated for anger management.  The Veteran did not report suicidal or homicidal ideations, and there were no indications of mental content symptoms, perceptual disturbances, or gross cognitive confusion.  The Veteran was again assigned a GAF score of 55.  Group therapy records from February 2012 indicate the Veteran working toward reducing angry outbursts, increasing functional behaviors, and tolerating stressful situations.  

The Veteran again reported his current mental health was poor in VA treatment records dated June 2012.  The Veteran was experiencing an increase in the severity of his depression.  The Veteran was assigned a GAF score of 55.  

VA treatment notes in December 2012 report the Veteran was experiencing increased irritability because that time of year reminded him of the loss of three friends in combat.  The Veteran reported consuming six to eight alcoholic drinks on some nights and only two to three drinks on other nights.  The Veteran's sleep remained poor, only being able to sleep for three to four hours most nights and no more than five hours on any night.  He reported having a fair appetite and limited energy.  He denied suicidal and homicidal ideations, but endorsed anxiety especially in situations around other people.  On physical examination, he was clean, alert, cooperative, and had good eye contact.  The Veteran's affect was appropriate but fairly dysphoric and his mood was "not so good." He was not experiencing delusions or hallucinations.  The Veteran was assigned a GAF score of 51.  

Additionally, A. O. submitted a second statement in March 2013.  In this statement she reports the Veteran's symptoms have increased in severity despite his treatment at VA.  She reports he would rather be alone 90 percent of his time, and he refuses to go anywhere there may be a lot of people.  She reported the Veteran stays depressed, breaks down, and cries.  

The Veteran reported that his mental health was about the same in July 2013 VA treatment records.  The Veteran reported an increase in nightmares and intrusive memories about Vietnam.  He reported being able to vividly see the faces of the men who died from his unit.  The Veteran's triggers for an increase in symptoms were hot or rainy weather and holidays.  There were no indications of mental content symptoms, perceptual disturbances or gross cognitive confusion.  His thinking and speech were within normal limits.  No suicidal or homicidal ideations were noted.  The Veteran was assigned a GAF of 55.  

The Veteran again reported his mental health was "the same" in November 2014 VA treatment records.  The Veteran reported continuing to only sleep three to four hours per night.  The Veteran had low energy and depressed mood but reported no recent anxiety.  The Veteran's affect was tense.  He did not report suicidal or homicidal ideations, his orientation was good, and his cognition was intact.  

VA treatment records dated August 2015 relay that the Veteran reported his current mental health was poor.  The Veteran continued to experience poor sleep and nightmares.  The Veteran was oriented to time, place, and person, and did not report suicidal or homicidal ideations.  

The Veteran was afforded a VA examination in April 2016.  The examiner noted the Veteran reported that his relationship with his spouse was "alright" and that he got along with his children, although he didn't see them often.  The Veteran denied having any social relationships.  The examiner noted the Veteran had a history of quitting or being asked to quit jobs because of difficulty getting along with others.  The Veteran's hobbies were exclusively working in the yard as he could avoid other people.  The examiner described the Veteran as having fair grooming and hygiene with speech within normal limits and good eye contact.  The Veteran presented with a neutral affect.  

Additionally during the April 2016 examination, the Veteran endorsed experiencing depressed mood, fluctuating appetite, recurrent, involuntary, and intrusive distressing memories, recurrent distressing dreams, avoidance of distressing memories, thoughts, or feelings, and avoidance of external reminders of the event, including avoidance of people, places, and activities.  The Veteran reported the nightmares were especially severe if he watched the news.  The Veteran exhibited markedly diminished interest or participation in significant activities, and he reported feeling detached and estranged from others.  The Veteran experienced anxiety, especially around groups of people.  If his grandchildren were making too much noise, the Veteran reported going to the basement because of the anxiety.  The Veteran reported irritable behavior and angry outbursts with little to no provocation, typically expressed as verbal aggression.  Additionally, he experienced hypervigilance, exaggerated startle response, and difficulty falling or staying asleep.  The Veteran was only able to sleep two to three hours per night.  The Veteran did not exhibit obsessive compulsive type symptoms, but he did report having a panic attack approximately four to six years before in a public place.  The Veteran reported occasional suicidal ideations without plan or intent.  The examiner characterized the Veteran's PTSD as causing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

VA treatment records dated April 2017 indicate the Veteran copes with his PTSD symptoms with alcohol.  The Veteran reported experiencing agoraphobia, depression, amotivation, anhedonia, poor sleep, poor appetite, decreased concentration and memory, nightmares five to six times per week, imbedded memories, and hypervigilance.  An additional VA treatment record dated April 2017 also reported the Veteran was "vigilant with his safety" and noted he checked the locks every night before he went to bed.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas for the entire period on appeal.  The VA treatment records and VA examination reports from December 2010 and April 2016 indicate that the Veteran had symptoms of occasional suicidal ideation without plan or intent, some auditory hallucinations, difficulty in establishing and maintaining effective relationships, chronic depressed mood, exaggerated startle response, anxiety, occasional panic attacks, chronic sleep impairment, irritability, angry outbursts, difficulty adapting to stressful circumstances, disturbances of motivation and mood, and impaired memory.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment for the entire appellate period.  Therefore, a disability rating of 70 percent is warranted for PTSD for the entire period on appeal. 

The December 2010 medical opinion that the symptoms associated with the Veteran's PTSD would only result in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his PTSD symptoms is not persuasive.  In particular, those symptoms are not consistent with the evidence the Veteran's extensive treatment records which consistently note the Veteran experienced clinically significant distress or impairment of social, occupational, or other important areas of functioning.  When GAF scores were used, the Veteran consistently was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  
Additionally, the April 2016 medical opinion was that the Veteran exhibited social and occupational impairment with reduced reliability and productivity.  However, the Board finds this opinion only slightly probative for several reasons.  First, the examiner only reviewed the Veteran's treatment records and did not review the claims file.  The claims file includes not only the Veteran's treatment records, but also contains competent and credible statements from the Veteran and his spouse regarding the frequency, severity, and duration of his PTSD symptoms.  Additionally the April 2016 examination is internally inconsistent.  The examiner noted at the beginning of the examination that the Veteran did not have any additional diagnoses other than the PTSD, but later noted Veteran had also been diagnosed with depression in addition to PTSD.  For these reasons, the Board assigns low probative weight to the April 2016 medical opinion.  

The collective nature of the Veteran's medical records and the competent and credible statements made by the Veteran and his spouse as to the frequency, severity, and duration of the Veteran's PTSD symptoms are the most probative evidence of record.  Thus, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV.  TDIU Prior April 5, 2016

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a) (1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At the outset, in light of the increase awarded above, the Veteran now meets the percentage requirements for a TDIU in this case for the entire period on appeal.  He is in receipt of service connection for nephrectomy of left kidney (rated 30 percent disabling from September 28, 1969) and PTSD (now rated 70 percent disabling from August 28, 2010).

The Veteran's DD-214 indicates that he served in the United States Army for two years.  His military occupational specialty (MOS) was as a noncommissioned officer (Sergeant) which had no applicable civilian equivalent listed on his DD-214.  He graduated from high school, and had no additional formal education.  The evidence of record is that he worked in a steel mill and as a maintenance worker after his discharge from service.  

As discussed above, the evidence indicates the Veteran's PTSD symptoms manifest generally as difficulty in establishing and maintaining effective relationships, chronic depressed mood, exaggerated startle response, anxiety, low energy, isolating behavior, occasional panic attacks, chronic sleep impairment, irritability, angry outbursts, difficulty adapting to stressful circumstances, disturbances of motivation and mood, and impaired memory for the entire period on appeal.  Additionally, the Veteran's chronic alcohol abuse, which has been evident for the entire appellate period, has recently been characterized as a coping strategy for the Veteran to deal with his PTSD symptoms.  See April 2017 VA treatment records.  

VA treatment records and the VA examinations also indicate the Veteran has held approximately 12 jobs since being discharged from service.  The Veteran credibly reported that he has been asked to resign or has resigned from several jobs because of problems working with other people.  See October 2010 VA treatment records and April 2016 VA examination.  The Veteran reported in the December 2010 VA examination that he left his previous employment when they were sold to another company because he was stressed all the time despite only working a few hours per day with an assistant.  

Additionally, the Veteran's entire employment history of record is manual labor working in a steel mill or as a maintenance worker.  The Veteran reported the steel mill closed and the company he most recently worked for was sold.  Additionally, the Veteran's spouse stated that at his last job, the Veteran was only required to work a few hours per day and he had an assistant who did most of the work.  The Veteran's spouse also had to prepare his time sheets and work orders for him and that she manages and pays all their household bills because he easily becomes overwhelmed and is unable to concentrate.  See March 2011 statement.  

The Veteran has consistently described not getting enough restful sleep and experiencing low energy during the day, which would affect his reliability and workplace productivity.  Further, the Veteran has memory difficulties, which would affect employment.  He consistently experienced depression and irritability, which led to problems in his social and work life.  

After review of all the evidence of record, lay and medical, the Board finds that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected disabilities prior to April 5, 2016.  The Veteran's PTSD symptoms of depression, anxiety, irritability, impaired memory and concentration, hypervigilance, difficulty in establishing and maintaining effective relationships, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances precluded him from obtaining and maintaining any type of substantially gainful employment.  The Veteran's symptoms would limit his ability to engage in the type of manual labor jobs that constitute his entire work history.  For these reasons, the Board finds that the Veteran was unable to obtain and maintain substantially gainful employment prior to April 5, 2016.

The Board also considered the impact of the Veteran's service-connected nephrectomy, but found its impacts to be negligible on his ability to obtain and maintain substantially gainful employment.  The Veteran was service-connected for this disability in September 1969.  He was able to work approximately 41 years with this disability.  Further, there are no recent complaints of record regarding the severity of this disability, and the Veteran only contends his PTSD is what prohibits him from obtaining and maintaining substantial employment.  See March 2011 statement.  Thus, its overall impact on the Veteran's employability is negligible.  

Given the significant impact of the service-connected psychiatric disability on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted on a schedular basis prior to April 5, 2016.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Beginning August 28, 2010, a 70 percent rating, but no higher, for PTSD is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits. 

For the rating period on appeal prior to April 5, 2016, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


